Title: George Washington to William Smith, 8 May 1792
From: Washington, George
To: Smith, William


          
            Sir
            Philadelphia May. 8. 1792.
          
          I learn with much satisfaction from your letter of April 28. that you propose to undertake a history of the American revolution, and shall with pleasure procure you any aids I can towards the faithful execution of the work. I will therefore desire the heads of the Executive departments to communicate to you such papers of useful information in their respective offices as they, in their discretion, shall think may be communicated with propriety. I am &c.
          
            G. W——n
          
        